DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. US 2009/0165640.

In regard to claim 1,
Kawasaki discloses a liquid supply system comprising: a container (cylinder 126, see fig. 11) having an inlet 123d and an outlet 123e for cryogenic liquid and provided with a pump chamber (compression chambers 126a) inside it; a shaft member 115 that moves vertically upward and downward in the container; and a bellows 140 that expands and contracts with upward and downward motion of the shaft member; wherein the pump chamber 126a is formed by a space surrounding the outer circumference of the bellows 140 (see fig. 11), the container includes a first casing (inner portion of cylinder block 123 inside heat-insulating vacuum structure 123c) in which a fluid passage (131/132) passing through the pump chamber is provided and a second casing (outer portion of cylinder block 123 outside structure 123c) configured in such a way as to surround the outer wall of the first casing, and a space between the first casing and the second casing is configured to allow cryogenic liquid for precooling to flow through it. 

In regard to claim 2,
The space 123c between the first casing and the second casing is kept in a vacuum state with the cryogenic liquid having been removed from the space between the first casing and the second casing after precooling (see, e.g., para. [0223]). 

In regard to claim 3,
A hermetically sealed space (portion of 123c above passage 131/132) other than the passage 131/132 is provided in the interior of the first casing, and the hermetically sealed space and the space 123c between the first casing and the second casing are in communication with each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. US 2009/0165640, in view of Brown et al., US 5,511,955.
Kawasaki discloses all of the limitations substantially as claimed except for the following taught by Brown: a cryogenic pump in which a third casing 98 surrounds a second casing 72 with a hermetically sealed space 84 kept in a vacuum state formed between them for “inhibiting the flow of ambient heat into the interior of the pump.” Col. 4, ll. 31-33. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have included a third casing as taught by Brown in the pump of Kawasaki to further inhibit heat flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/            Primary Examiner, Art Unit 3746